Filed for Record
                                                                                   2/18/2015 10:44:29 AM
                                                                                   Rhonda Barchak, District Clerk
                                                                                   Brazoria County, Texas
                                                                                   65767
                                                                                   Kelley Hanson, Deputy

                                         CAUSE NO. 65767

JAS FAMILY LIMITED PARTNERSHIP#4, LTD.                §       IN THE DISTRICT COURT
                                                                                FILED IN
                                                      §                  1st COURT OF APPEALS
VS.                                                   §                      HOUSTON,
                                                              BRAZORIA COUNTY,  TEXAS TEXAS
                                                      §                  3/27/2015 9:07:15 AM
                                                                 TH
PAULA M. MILLER                                       §                  CHRISTOPHER
                                                              149 JUDICIAL DISTRICT      A. PRINE
                                                                                 Clerk

                                        NOTICE OF APPEAL

Petitioner, PAULA M. MILLER, pursuant to Texas Rules of Appellate Procedure files this Notice
of Appeal as follows:

        Please take notice that Petitioner desires to appeal to the Fourteenth Court of Appeals
the following order:

       1. Order on Motion for Emergency Relief entered and signed on January 27, 2015, in
          the 149th Judicial District Court, Brazoria County, Texas.


This notice of appeal is being filed by Petitioner, Paula M. Miller, pro se.

                                                      Respectfully submitted,

                                                      Paula    M. Miller
                                                      _____________________
                                                      PAULA M. MILLER
                                                      P.O. BOX 981013
       `                                              HOUSTON, TX 77098
                                                      PH: 281.571.3446
                                                      FAX: 801.618.1656
                                                      PRO SE’

                                     CERTIFICATE OF SERVICE

       I certify that, on February 18, 2015, I served a copy of this motion by Fax, on the
following:

Michael M. Phillips
Via Fax 979.849.1409


 Paula M. Miller
________________________
PAULA M. MILLER
PRO SE